PER CURIAM.
Plaintiff-appellant seeks review of the trial court’s order dismissing her complaint against all defendants, save two, on the grounds of res judicata and further dismissing the complaint against the remaining two defendants for failure to state a cause of action against them.
It affirmatively appearing after a review of the record on appeal that plaintiff-appellant already has litigated unsuccessfully the subject matter of the instant law suit in the state trial and appeals courts1 and in addition in the federal trial and appeals courts,2 we conclude that the trial judge was correct in dismissing appellant’s complaint on the grounds of res judicata. Cf. Cohen v. Cohen, Fla. 1954, 70 So.2d 362. Further, we find no error in the dismissal thereof as to the two remaining defendants for failure to state a cause of action.
Accordingly, the herein appealed order is affirmed.
Affirmed.

. See Holiday, Inc. v. Glaser, Fla.App.1960, 121 So.2d 677.


. Case No. 70-1539-Civ-PF, U.S.Dist.Court, S.D. dismissed December 14, 1970 affirmed by U.S. 5th Cir. Court of Appeal April 28, 1971. Case. No. 70-406-Civ-PF, U.S.Dist. Court, S.D., ruling on March 22, 1972 that said matters were res judicata, affirmed by U.S. 5th Cir. Court of Appeal on October 16, 1972.